Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 5/10/2022.
•	 Claims 1-18 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-18 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• grouping cells of the array that correspond to different segments of the head, wherein a number of cells belonging to a group is based on one or more characteristics of the segment of the head associated with the grouped cells ; and
populating the grouped cells of the array to generate a numerical model using one or more probability distributions of tissue property values of a head, wherein the probability distributions comprise tissue property values associated with locations in the head and corresponding probability values, and wherein populating the grouped cells comprises:
for each group of cells, determining a tissue property value based on one or more probability distributions associated with the segment of the head to which the group of cells corresponds.
Claim 17
• grouping cells of the array that correspond to different segments of the head., wherein a number of cells belonging to a group is based on one or more characteristics of the segment of the head associated with the grouped cells; and
populating the grouped cells of the array to generate a numerical model using one or more probability distributions of tissue property values of a head, wherein the probability distributions comprise tissue property values associated with locations in the head and corresponding probability values, and wherein populating the grouped cells comprises:
for each group of cells, determining a tissue property value based on one or more probability distributions associated with the segment of the head to which the group of cells corresponds.
Claim 18
• grouping cells of the array that correspond to different segments of the head, wherein a number of cells belonging to a group is based on one or more characteristics of the segment of the head associated with the grouped cells; and
populating the grouped cells of the array to generate a numerical model using one or more probability distributions of tissue property values of a head, wherein the probability distributions comprise tissue property values associated with locations in the head and corresponding probability values, and wherein populating the grouped cells comprises:
for each group of cells, determining a tissue property value based on one or more probability distributions associated with the segment of the head to which the group of cells corresponds.

	The closest prior art of record -McGivney et al. (Pub. No.: US 2019/0353732 A1) discloses a method for magnetic resonance fingerprinting (MRF), including accessing MRF data and a dictionary of signal evolutions. 
Another relevant prior art of record -Kleiven et al. (Pub. No.: US 2009/0292198 A1) discloses a non-invasive method for measuring intracranial pressure (ICP) wherein a numerical model such as finite element model is developed in order to calculate the ICP, strain or stress for patients who suffers from hematoma, edema or tumor. 
Yet, another relevant prior art of record - ZAISS et al.  (Pub. No.: US 2020/0072931 A1) discloses a method of processing magnetic resonance (MR) data of a sample under investigation, includes the steps of providing the MR data being collected with an MRI scanner apparatus. 
Baumgartner et al. (NUMERICAL MODELING OF THE HUMAN HEAD UNDER IMPACT: NEW INJURY MECHANISMS AND TOLERANCE LIMITS, 2005, Springer, pp 195-203) teaches human head tolerance limits against impact. The methodology consists in a finite element modeling of 64 accidents of helmeted motorcyclists and American footballers, and pedestrians.
Makris et al.  (MRI-based anatomical model of the human head for specific absorption rate mapping, Med Biol Eng Comput. 2008, pp 1239–1251) teaches a magnetic resonance imaging (MRI)-based, high-resolution, numerical model of the head of a healthy human subject.
Ropella et al. (A Regularized, Model-Based Approach to Phase-Based Conductivity Mapping Using MRI,2017, Magnetic Resonance in Medicine, pp 2011-2021) conceptually presents a novel regularized, model-based approach to phase-based conductivity mapping that uses structural information to improve the accuracy of conductivity maps.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 17 and 18.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-18 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146